Citation Nr: 1325559	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

In April 2010, the Veteran requested a videoconference hearing before the Board.  The Veteran was scheduled for a videoconference hearing before the Board to be held on May 31, 2013.  When the Veteran did not appear for the proceeding, he was declared a "no-show."  But, according to a statement received at the RO on May 8, 2013, approximately three weeks before the hearing, the Veteran reported that he would be unable to attend the hearing on that date.  He therefore asked to reschedule his hearing.  The Veteran also added that he wished to wait for a Board hearing at the RO.  It is apparent that his statement, unfortunately, was not associated with his file until after the hearing that had been scheduled.  Accordingly, the Board finds that the claims must be remanded to afford the Veteran an opportunity to testify at hearing before deciding his appeal since he filed a timely request to reschedule this hearing.  38 C.F.R. §§ 20.700(a), 20.704 (2012).  

Additionally, it is unclear from the Veteran's May 2013 correspondence whether he would like a Travel Board hearing or a videoconference hearing.  Local hearings are scheduled by the agency of original jurisdiction.  38 C.F.R. § 20.704 (2012).  Since both forms of hearing are scheduled by and held at the RO, on remand the RO should seek clarification as to the type of hearing requested.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify the type of hearing requested in his May 2013 written statement. 

2.  Thereafter, take appropriate action to afford the Veteran the hearing requested before a Veterans Law Judge.  A copy of the letter advising the Veteran of the time and place to report should be associated with the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


